DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “further comprising a grip that is triggered to cease receiving optical fiber once a predefined amount of the fiber is in contact with the spool”. It is unclear whether “a grip” refers to a structural component in addition to the forceps or if it is the forceps performing the action of a grip.
Claim 4 recites “a grip that is triggered based on one of: by a control mechanism, a predefined amount of pressure applied by at least one of the forceps and the optical fiber, and once a predefined amount of fiber is in contact with the spool”. It is unclear whether “a grip” refers to a structural component in addition to the forceps or if it is the forceps performing the action of a grip.
Claim 9 recites “wherein the endoscopic spool component controls placement of the forceps to retrieve the optical fiber and pull the optical fiber to the spool”. It is unclear what structural limitations are intended by the limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “wherein the force is 1G”. However, the claim only describes a manner of operating the device and does not provide any structural limitations to further limit the apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEPPERT et al. (DE 3929894) in view of CHAMBARD (FR 2917661).
Leppert teaches a system for receiving optical fiber comprising a spool (11), a spooling mechanism (18),  and a forceps (3, 4) that is extendable towards and retractable from the spool to pull the optical fiber to the spool (page 2).  
Leppert is silent to the spooling mechanism having a clamp, springs and a magnet.
Chambard teaches a device for drawing and cutting a glass fiber. Chambard teaches a spooling mechanism having a clamp, springs and a magnet (page 3 paragraph 1). It would have been obvious to one of ordinary skill in the art to modify the device of Leppert to include the spooling mechanism having a clamp, springs and a magnet of Chambard because Chambard teaches that this provides sufficient clamping of the glass fiber and avoids relative sliding (page 2 paragraph 3).
Regarding claim 2, Chambard teaches a grip that is triggered to cease receiving optical fiber once a predefined amount of the fiber is in contact with the spool (page 2 paragraph 1).  
Regarding claim 3, Chambard teaches the grip is magnetically driven (page 3 paragraph 1).  
Regarding claim 4, Chambard teaches a control mechanism (page 3 paragraph 1).
Regarding claim 6, Chambard teaches that the annular portion is made of an elastic material (page 3 paragraph 1) which reads on a sticky material.
Regarding claim 7, Chambard teaches cutting mechanism (abstract).
Regarding claim 10, Leppert teaches a gripping mechanism to provide a force to the optical fiber to initiate drawing the optical fiber when the optical fiber is still a part of a preform material (page 2).  
Regarding claim 13, Leppert teaches a capstan (18) to provide a pulling force to draw the optical fiber from a preform material and onto the spool.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEPPERT et al. (DE 3929894) in view of CHAMBARD (FR 2917661) as applied to claim 10 above, and further in view of HOSHINO et al. (JP 05-193970).
Leppert as modified by Chambard teaches a system for receiving optical fiber.
Hoshino teaches a drawing method and apparatus for optical fibers. Hoshino teaches a load cell for measuring the tensile stress of the fiber (abstract). It would have been obvious to one of ordinary skill in the art to modify the device of Leppert with the load cell of Hoshino because Hoshino teaches that this allows for controlling tensile speed and the heating temperature based on the measured stress (claim 1).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEPPERT et al. (DE 3929894) in view of CHAMBARD (FR 2917661) as applied to claim 10 above, and further in view of GLOVER et al. (US 2015/0266767).
Leppert as modified by Chambard teaches a system for receiving optical fiber.
Glover teaches a device for producing optical fibers. Glover teaches that the device including a spool is enclosed in a housing with a controlled environment that includes Argon gas (para. 0108). It would have been obvious to one of ordinary skill in the art to modify the device of Leppert with the housing of Glover because Glover teaches that the housing provides the advantages of isolating internal operations from external elements and processes, providing vibrational dampening, and minimizing water concentrations in the operating environment.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art does not teach or suggest at least one of a friction lock and a v-catch to engage the optical fiber as it is spooled. 
Regarding claim 8, the prior art does not teach or suggest a second spool wherein the second spool comprises an endoscopic spool component which controls opening and closing of the forceps.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741